PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
BIAGIOLI, FERNANDO, et al.
Application No.: 15/050,244
Filed:  February 22, 2016
Attorney Docket No.:  0087748-000125 
:
:
:        DECISION ON PETITION
:
:




This is a decision on the renewed petition under the unintentional provision of 37 CFR 1.137(a), filed February 23, 2022 and the original petition under the unintentional provision of 37 CFR 1.137(a), filed March 05, 2021 to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed September 30, 2020.  A Notice of Abandonment was mailed on January 07, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oath and a declaration submitted on March 05, 2021; (2) the petition fee of $2,100.00 submitted on April 28, 2021; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.




/Dale A. Hall/Paralegal Specialist, OPET